Proceeding initiated in this court pursuant to section 298 of the Executive Law to review a determination of the State Division of Human Rights, dated September 20, 1983, which dismissed petitioner’s complaint of an unlawful discriminatory practice.
Petitioner is employed by the New York State Department of Social Services (DSS) in the position of senior clerk, grade 7. On November 13,1982, he filed a complaint with the State Division of Human Rights charging that DSS discriminated against him on account of age in failing to promote him to “many higher [unspecified] positions”. Subsequently, petitioner specified the positions by listing 12 higher positions. After an investigation and a rebuttal by petitioner, the Division concluded that there was not probable cause to believe that DSS had committed an unlawful discriminatory practice. Petitioner commenced this proceeding in this court to review the Division’s determination.*
Since there clearly exists a rational basis for the Division’s determination, the petition must be dismissed. The Division conducted a thorough investigation and it is apparent that DSS did not fail to promote petitioner because of age. Indeed, in his rebuttal before the Division, petitioner admitted that, from the outset, the basis for his claim of discrimination was not age, but union activity. Such animus does not fall within the purview of the Human Rights Law. We have considered petitioner’s other arguments and find them without merit.
*1052Determination confirmed and petition dismissed, without costs. Mahoney, P. J., Kane, Main, Weiss and Mikoll, JJ., concur.

 The Legislature has abolished the Human Rights Appeal Board (L1984, ch 83) and judicial review is obtainable directly from the Division of Human Rights to the Appellate Division (L 1984, ch 83, § 3).